                                                      Notice Recipients
District/Off: 0971−5                       User: rasingh                           Date Created: 11/5/2018
Case: 18−52093                             Form ID: pdfntcal                       Total: 45


Recipients of Notice of Electronic Filing:
ust         Office of the U.S. Trustee / SJ      USTPRegion17.SJ.ECF@usdoj.gov
tr          Devin Derham−Burk             ctdocs@ch13sj.com
aty         David A. Boone           ecfdavidboone@aol.com
aty         Edward A. Treder           ndcaecf@BDFGroup.com
                                                                                                                       TOTAL: 4

Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          Lisa Linden Foley        311 Santa Rosa Drive          Los Gatos, CA 95032
cr          U.S. Bank Trust, N.A.        c/o BDFTW, LLP            4004 Belt Line Rd Ste. 100         Addison, TX 75001
smg         State Board of Equalization        Attn: Special Procedures Section, MIC:55          P.O. Box
            942879        Sacramento, CA 94279
smg         CA Employment Development Dept.             Bankruptcy Group MIC 92E             P.O. Box 826880       Sacramento,
            CA 94280−0001
smg         CA Franchise Tax Board          Attn: Special Procedures         P.O. Box 2952         Sacramento, CA 95812−2952
smg         IRS       P.O. Box 7346          Philadelphia, PA 19101−7346
14848694 Bank of America            PO Box 15184           Wilmington, DE 19850
14848695 Bank of America            PO Box 15726           Wilmington, DE 19886
14848696 Caliber Home Loans             PO Box 619063          Dallas, TX 75261
14848697 California Emergency Physicians             PO Box 582663           Modesto, CA 95358
14848700 Capital One          11013 W Broad St           Glen Allen, VA 23060
14848701 Capital One          PO BOX 60599 City of Industry             City of Industry, CA 91716
14848699 Capital One          PO Box 105131           Atlanta, GA 30348
14848698 Capital One          PO Box 60024           City of Industry, CA 91716
14865780 Capital One Bank (USA), N.A.             PO Box 71083           Charlotte, NC 28272−1083
14848702 Chiropractic Healing Center           20 S Santa Cruz AVe #207            Los Gatos, CA 95030
14848704 Credit One          PO BOX 60500            City of Industry, CA 91716
14848703 Credit One          PO BOX 98878            Las Vegas, NV 89193
14848705 David R. Foley           311 Santa Rose Drive          Los Gatos, CA 95032
14848706 David Russell Foley           311 Santa Rosa Dr         Los Gatos, CA 95032−5714
14848707 Employment Development Department                 MIC−92−E           P.O. Box 944203         Sacramento, CA
            94244−2030
14848708 Franchise Tax Board            Special Procedures        PO Box 2952           Sacramento, CA 95812
14848709 Franchise Tax Board            Special Procedures        PO Box 2952           Sacramento, CA 95812
14848710 Good Samaritan Hospital            PO Box 99587           Louisville, KY 40269
14865822 Internal Revenue Service           P O Box 7346          Philadelphia, PA 19101−7346
14848711 Internal Revenue Service           PO Box 21126           Philadelphia, PA 19114−0326
14848712 LVNV Funding LLC               PO Box 740281           Houston, TX 77274
14859452 LVNV Funding, LLC its successors and assigns as               assignee of FIA Card Services, N.A.       Resurgent Capital
            Services       PO Box 10587          Greenville, SC 29603−0587
14864599 LVNV Funding, LLC its successors and assigns as               assignee of MHC Receivables, LLC and         FNBM,
            LLC        Resurgent Capital Services         PO Box 10587           Greenville, SC 29603−0587
14848713 Medical Payment Data            P.O. Box 9500          Wilkes Barre, PA 18773
14848714 Medical Payment Data            P.O. Box 9500          Wilkes Barre, PA 18773
14848715 Nadine Graven           PO Box 321299            Los Gatos, CA 95032
14848716 Old Navy           PO Box 530942           Atlanta, GA 30353
14848717 Radiological Assocs Med             PO Box 1430         Los Gatos, CA 95031
14848718 Rash Curtis and Associates           P.O. Box 5790          Vacaville, CA 95696−5790
14848719 Santa Clara Valley Med            PO Box 5280          San Jose, CA 95150
14848720 Shades of Green           5056 Cordoy Lane           San Jose, CA 95124
14848721 U.S. Attorney General           Civil Trial Sec. Western         PO Box 683 Ben Franklin         Washington, DC
            20044
14873921 U.S. Bank Trust, N.A.           c/o Caliber Home Loans, Inc.           13801 Wireless Way        Oklahoma City, OK
            73134
14848722 United States Attorney's Office          Attn: Chief Tax Division          450 Golden Gate Ave. 10th       San Francisco,
            CA 94102
14848723 West Asset Management              1000 N Travis St, Ste F         Sherman, TX 75090
                                                                                                                      TOTAL: 41




       Case: 18-52093            Doc# 18-1         Filed: 11/02/18          Entered: 11/02/18 14:13:28                Page 1 of
                                                                1
